Exhibit 10.1

THE ALTRIA GROUP, INC.

2005 PERFORMANCE INCENTIVE PLAN

DEFERRED STOCK AGREEMENT

(January 31, 2007)

ALTRIA GROUP, INC. (the “Company”), a Virginia corporation, hereby grants to the
employee identified in the 2007 Deferred Stock Award section of the Award
Statement (the “Employee”) under The Altria Group, Inc. 2005 Performance
Incentive Plan (the “Plan”) a Deferred Stock Award (the “Award”) dated
January 31, 2007, (the “Award Date”) with respect to the number of shares set
forth in the 2007 Deferred Stock Award section of the Award Statement (the
“Deferred Shares”) of the Common Stock of the Company (the “Common Stock”), all
in accordance with and subject to the following terms and conditions:

1. Restrictions. Subject to Section 2 below, the restrictions on the Deferred
Shares shall lapse and the Deferred Shares shall vest on the Vesting Date set
forth in the 2007 Deferred Stock Award section of the Award Statement (the
“Vesting Date”), provided that the Employee remains an employee of the Company
(or a subsidiary or affiliate) during the entire period commencing on the Award
Date set forth in the Award Statement and ending on the Vesting Date.

2. Termination of Employment Before Vesting Date. In the event of the
termination of the Employee’s employment with the Company (and with all
subsidiaries and affiliates of the Company) prior to the Vesting Date due to
death, Disability or Normal Retirement, the restrictions on the Deferred Shares
shall lapse and the Deferred Shares shall become fully vested on the date of
death, Disability, or Normal Retirement.

If the Employee’s employment with the Company (and with all subsidiaries and
affiliates of the Company) is terminated for any reason other than death,
Disability, or Normal Retirement prior to the Vesting Date, the Employee shall
forfeit all rights to the Deferred Shares. Notwithstanding the foregoing, upon
the termination of an Employee’s employment with the Company (and with all
subsidiaries and affiliates of the Company), the Compensation Committee of the
Board of Directors of the Company may, in its sole discretion, waive the
restrictions on, and the vesting requirements for, the Deferred Shares.

3. Voting and Dividend Rights. The Employee does not have the right to vote the
Deferred Shares or receive dividends prior to the date, if any, such Deferred
Shares are paid to the Employee in the form of Common Stock pursuant to the
terms hereof. However, unless otherwise determined by the Committee, the
Employee shall receive cash payments (less applicable withholding taxes) in lieu
of dividends otherwise payable with respect to shares of Common Stock equal in
number to the Deferred Shares that have not been forfeited, as such dividends
are paid.

4. Transfer Restrictions. This Award and the Deferred Shares are
non-transferable and may not be assigned, hypothecated or otherwise pledged and
shall not be subject to execution, attachment or similar process. Upon any
attempt to effect any such disposition, or upon the levy of any such process,
the Award shall immediately become null and void and the Deferred Shares shall
be forfeited. These restrictions shall not apply, however, to any payments
received pursuant to Section 7 below.

5. Withholding Taxes. The Company is authorized to satisfy the actual minimum
statutory withholding taxes arising from the granting, vesting, or payment of
this Award, as the case may be, by deducting the number of Deferred Shares
having an aggregate value equal to the amount of withholding taxes due from the
total number of Deferred Shares awarded, vested, paid, or otherwise becoming
subject to current taxation. The Company is also authorized to satisfy the
actual withholding taxes arising from the granting or vesting of this Award, or
hypothetical withholding tax amounts if the Employee is covered under a Company
tax equalization policy, as the case may be, by the remittance of the required
amounts from any proceeds realized upon



--------------------------------------------------------------------------------

the open-market sale of the Common Stock received in payment of vested Deferred
Shares by the Employee. Deferred Shares deducted from this Award in satisfaction
of actual minimum withholding tax requirements shall be valued at the Fair
Market Value of the Common Stock received in payment of vested Deferred Shares
on the date as of which the amount giving rise to the withholding requirement
first became includible in the gross income of the Employee under applicable tax
laws. If the Employee is covered by a Company tax equalization policy, the
Employee also agrees to pay to the Company any additional hypothetical tax
obligation calculated and paid under the terms and conditions of such tax
equalization policy.

6. Death of Employee. If any of the Deferred Shares shall vest upon the death of
the Employee, any Common Stock received in payment of the vested Deferred Shares
shall be registered in the name of the estate of the Employee except that, to
the extent permitted by the Compensation Committee, if the Company shall have
theretofore received in writing a beneficiary designation, the Common Stock
shall be registered in the name of the designated beneficiary.

7. Payment of Deferred Shares. Each Deferred Share granted pursuant to this
Award represents an unfunded and unsecured promise of the Company to issue to
the Employee, on or as soon as practicable after the date the Deferred Share
becomes fully vested pursuant to Section 1 or 2 and otherwise subject to the
terms of this Agreement, the value of one share of the Common Stock. Except as
otherwise expressly provided in the 2007 Deferred Stock Award section of the
Award Statement and subject to the terms of this Agreement, such issuance shall
be made to the Employee (or, in the event of his or her death to the Employee’s
estate or beneficiary as provided above) in the form of Common Stock as soon as
practicable following the full vesting of the Deferred Share pursuant to
Section 1 or 2.

8. Special Payment Provisions. Notwithstanding anything in this Agreement to the
contrary, if the Employee (i) is subject to US Federal income tax on any part of
the payment of the Deferred Shares, (ii) is a “specified employee” within the
meaning of section 409A(a)(2)(B) of the Internal Revenue Code and the
regulations thereunder, and (iii) will become eligible for Normal Retirement
(A) for Deferred Shares with a Vesting Date between January 1 and March 15,
before the calendar year preceding the Vesting Date and (B) for Deferred Shares
with a Vesting Date after March 15, before the calendar year in which such
Vesting Date occurs, then any payment of Deferred Shares under Section 7 that is
on account of his separation from service within the meaning of section
409A(a)(2)(A)(i) of the Internal Revenue Code and the regulations thereunder
shall be delayed until six months following such separation from service. In
addition, if such an Employee is not vested in his Deferred Shares, and the
Employee (i) becomes eligible for Normal Retirement while employed by a
subsidiary or affiliate of the Company that would not be a “service recipient”
with respect to the Award within the meaning of the regulations under section
409A of the Code or (ii) becomes eligible for Normal Retirement and subsequently
transfers to a subsidiary or affiliate of the Company that would not be a
“service recipient” with respect to the Award within the meaning of the
regulations under section 409A of the Code, then the Employee’s Deferred Shares
shall be paid to the Employee at such time in accordance with Section 7 (based
on the value of shares of Common Stock at the time of payment), subject to a
six-month delay from the date treated as a separation from service within the
meaning of section 409A(a)(2)(A)(i) of the Internal Revenue Code and the
regulations thereunder.

9. Board Authorization in the Event of Restatement. Notwithstanding anything in
this Agreement to the contrary, if the Board of Directors of the Company or an
appropriate Committee of the Board determines that, as a result of a restatement
of the Company’s financial statements, an Employee has received greater
compensation in connection with the Award than would been received absent the
incorrect financial statements, the Board or Committee, in its discretion, may
take such action with respect to this Award as it deems necessary or appropriate
to address the events that gave rise to the restatement and to prevent its
recurrence. Such action may include, to the extent permitted by applicable law,
causing the full or partial cancellation of this Award and, with respect to
Deferred Shares that have vested, requiring the Employee to repay to the Company
the full or partial Fair Market Value of the Award determined at the time of
vesting, and the Employee agrees by accepting this Award that the Board or

 

2



--------------------------------------------------------------------------------

Committee may make such a cancellation, impose such a repayment obligation, or
take other necessary or appropriate actions in such circumstances.

10. Award Contingent on EOSO Discontinuance. This Award is contingent on the
Employee’s acceptance of the discontinuance of the Executive Ownership Stock
Option feature of his Company stock options effective at 4:00 pm EST on the
record date of the spin-off of Kraft Foods, Inc. If the Employee does not
contact Howard Greene, Vice President, Compensation & Benefits, Altria Corporate
Services, Inc. at 917-663-3362 by March 1, 2007, the Employee will be deemed to
have accepted this Award and the cessation of the EOSO feature. If the Employee
does not accept the discontinuance of the EOSO feature by contacting Howard
Greene by March 1, 2007, the Employee will forfeit all rights to the Deferred
Shares under this Award.

11. Other Terms and Definitions. The terms and provisions of the Plan (a copy of
which will be furnished to the Employee upon written request to the Office of
the Secretary, Altria Group, Inc., 120 Park Avenue, New York, New York 10017)
are incorporated herein by reference. To the extent any provision of this Award
is inconsistent or in conflict with any term or provision of the Plan, the Plan
shall govern. Capitalized terms not otherwise defined herein have the meaning
set forth in the Plan. In the event of any merger, share exchange,
reorganization, consolidation, recapitalization, reclassification, distribution,
stock dividend, stock split, reverse stock split, split-up, spin-off, issuance
of rights or warrants or other similar transaction or event affecting the Common
Stock after the date of this Award, the Board of Directors of the Company is
authorized, to the extent it deems appropriate, to make adjustments to the
number and kind of shares of stock subject to this Award, including the
substitution of equity interests in other entities involved in such
transactions, to provide for cash payments in lieu of Deferred Shares, and to
determine whether continued employment with any entity resulting from such a
transaction will or will not be treated as continued employment with the Company
or a subsidiary or affiliate, in each case subject to any Board or Committee
action specifically addressing any such adjustments, cash payments, or continued
employment treatment.

For purposes of this Agreement, (a) the term “Disability” means permanent and
total disability as determined under procedures established by the Company for
purposes of the Plan, and (b) the term “Normal Retirement” means retirement from
active employment under a pension plan of the Company, any subsidiary or
affiliate or under an employment contract with any of them on or after the date
specified as the normal retirement age in the pension plan or employment
contract, if any, under which the Employee is at that time accruing pension
benefits for his or her current service (or, in the absence of a specified
normal retirement age, the age at which pension benefits under such plan or
contract become payable without reduction for early commencement and without any
requirement of a particular period of prior service). In any case in which
(i) the meaning of “Normal Retirement” is uncertain under the definition
contained in the prior sentence or (ii) a termination of employment at or after
age 65 would not otherwise constitute “Normal Retirement,” an Employee’s
termination of employment shall be treated as a “Normal Retirement” under such
circumstances as the Committee, in its sole discretion, deems equivalent to
retirement. Generally, for purposes of this Agreement, (x) a “subsidiary”
includes only any company in which the Company, directly or indirectly, has a
beneficial ownership interest of greater than 50 percent and (y) an “affiliate”
includes only any company that (A) has a beneficial ownership interest, directly
or indirectly, in the Company of greater than 50 percent or (B) is under common
control with the Company through a parent company that, directly or indirectly,
has a beneficial ownership interest of greater than 50 percent in both the
Company and the affiliate.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Deferred Stock Agreement has been duly executed as of
January 31, 2007.

 

ALTRIA GROUP, INC.

By:

  LOGO [g60064sig.jpg]  

G. Penn Holsenbeck

Vice President, Associate General Counsel &

Corporate Secretary

Altria Group, Inc.

 

4